Citation Nr: 0112376	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  96-38 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD); in excess of 30 percent from 
September 10, 1993 to January 17, 1996, and in excess of 50 
percent with incremental aggravation of bipolar disorder by 
15 percent, on and after January 18, 1996.


REPRESENTATION

Appellant represented by:	Armed Forces Services 
Corporation


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran served on active duty from June 1960 to July 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) from an appeal of a July 1994 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 30 percent 
evaluation for PTSD.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.

In August 1997 the veteran presented oral testimony during a 
videoconference hearing over which the undersigned Board 
Member presided, a transcript of which has been associated 
with the claims file.

This matter was previously before the Board in May 1998, at 
which time the case was remanded to the RO for additional 
development and adjudicative action.  

By rating action dated in October 2000 the RO granted 
entitlement to service connection for incremental aggravation 
of bipolar disorder by 15 percent as secondary to the 
service-connected PTSD, and assigned an increased evaluation 
of 50 percent effective from January 18, 1996.  The RO also 
denied entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU).

In his February 2001 statement to the Board on the veteran's 
behalf, the service representative again argued for a TDIU.  
The Board construes the representative's statement as a 
notice of disagreement with the RO's October 2000 denial of 
entitlement to a TDIU.  The claim of entitlement to a TDIU is 
further addressed in the remand portion of this decision.
FINDINGS OF FACT

1.  PTSD, from September 10, 1993 to January 17, 1996, was 
manifested by not more than definite social and industrial 
impairment.

2.  PTSD with incremental aggravation of bipolar disorder by 
15 percent from January 18, 1996 to June 1, 2000, was 
manifested by not more than severe social and industrial 
impairment.

3.  PTSD with incremental aggravation of bipolar disorder by 
15 percent rendered the veteran demonstrably unable to work 
on and after June 2, 2000.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 30 
percent for PTSD, from September 10, 1993 to January 17, 
1996, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective prior 
to November 7, 1996).

2.  The schedular criteria for a 70 percent evaluation for 
PTSD with incremental aggravation of bipolar disorder by 15 
percent from January 18, 1996 to June 1, 2000, have been met. 
38 U.S.C.A. § 1155; VCAA of 2000, Pub. L. 106-475 § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996).

3.  The schedular criteria for a 100 percent evaluation for 
PTSD with incremental aggravation of bipolar disorder by 15 
percent effective from June 2, 2000, have been met.  
38 U.S.C.A. § 1155; VCAA of 2000, Pub. L. 106-475 § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran is seeking a rating evaluation in excess of 30 
percent from September 10, 1993 to January 17, 1996; and in 
excess of 50 percent on and after January 18, 1996, for his 
service-connected PTSD.  He asserts that his psychiatric 
disability is more disabling than reflected by the current 
rating evaluation.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which are generally relevant 
to this case; briefly describe the factual background of the 
claim; and then proceed to analyze the issue and render a 
decision.


Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Depart of Veterans Affairs with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well-
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA of 2000, 
or filed before the date of enactment and not yet filed as of 
that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).

In pertinent part, the new law provides that upon receipt of 
a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  VCAA of 2000, Pub. L. No. 106-475, § 4(a), 114 
Stat. 2096, 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5102).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(1)-(3).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.

Such a notification shall (A) identify the records the 
Secretary is unable to obtain, (B) briefly explain the 
efforts that the Secretary made to obtain those records, and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
VCAA of 2000, Pub. L. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C. § 5103A(b)(1)-(3)).


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.  

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2000).  The 
Court has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

During pendency of this appeal, the diagnostic criteria for 
rating psychiatric disorders were amended by regulatory 
changes in the law.  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Accordingly, the Board will consider both former and 
amended criteria and will apply the criteria more favorable 
to him.  Id.



The veteran's service-connected psychiatric disability is 
currently rated as 50 percent disabling pursuant to 
Diagnostic Code 9411 which provides the rating criteria for 
PTSD.  Consideration has also been given the veteran's 
bipolar disorder, which is evaluated under Diagnostic Code 
9432.  Both PTSD and bipolar disorder are rated under the 
criteria set forth in Diagnostic Code 9440.

Under the former criteria of Diagnostic Code 9411, when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with the 
most daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and demonstrable inability to obtain or 
retain employment, a rating of 100 percent is warranted.  

A 70 percent rating evaluation is warranted for PTSD when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. 

A 30 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is definitely impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in definite 
social impairment.




In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construes the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."" It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large.  VAOPGCPREC 9-93.  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  

Effective November 7, 1996, the rating criteria for mental 
disorders were amended. Under the revised rating criteria, a 
100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is warranted when occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

In addition, the Board notes that in VAOPGCPREC 3-00, the 
General Counsel concluded that when a provision of the VA 
rating schedule is amended during the course of a claim for 
an increased rating, under that provision as amended, the 
Board should determine whether the intervening change is more 
favorable to the veteran; if so, the Board should apply that 
provision to rate the disability from and after, the 
effective date of the regulatory change; and the Board should 
apply the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  With these considerations in mind, the Board will 
address the merits of the claim at issue.

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2000).  




It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2000).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  

A GAF of 21 to 30 is defined as behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  VCAA of 2000, Pub. L. No. 106-475, § 4.114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).


Factual Background

A review of evidence of record discloses that the veteran was 
awarded entitlement to service connection for PTSD by rating 
action dated in February 1990.
By rating action dated in July 1994, the RO continued a 30 
percent evaluation for PTSD.  The veteran filed a timely 
notice of disagreement and perfected a substantive appeal.

The veteran submitted letters from Rudolf Steiner College 
dated from November 1993 to May 1994 which show that he was 
not accepted into their teaching education program as he 
needed additional intensive remedial work.

A June 1994 VA examination report shows the veteran related 
that he was having sleep disturbances, intrusive thoughts, 
and depression.  The examiner determined that there was mild 
difficulty in social and occupational functioning on the 
basis of PTSD.  The diagnosis was PTSD and clyclothemia.  A 
Global Assessment of Functioning (GAF) code of 70 on the 
basis of PTSD was assigned.  

In support of his claim, the veteran also submitted VA 
outpatient treatment records dated from June 1993 to June 
1996 which showed that he was followed in the Mental Health 
Clinic with diagnoses of PTSD and cyclothymia.  He reported 
symptoms which included decreased mood, increased anxiety, 
restlessness, fatigue, and sleep problems.  He also reported 
increased anger, low self-worth, and depression.  He was 
referred to an anger management group, and thereafter 
reported improvement with anger with a more stable mood, less 
irritability and improved sleep.  He indicated that he was 
considering attending graduate school.

Private outpatient treatment records from the Williams Mental 
Health Services dated from December 1994 to April 1996 reveal 
that the veteran was treated for depression and other 
psychiatric symptoms without specific diagnosis.

In September 1996, the veteran's 30 percent rating evaluation 
for his service-connected PTSD was continued.

The veteran submitted private medical records dated from 
February 1993 to April 1997.  The records show quarterly 
assessments of the veteran's psychiatric disability, and 
reveal diagnoses of depression and PTSD with fair to good 
prognosis.

A January 1997 VA examination report shows the examiner 
acknowledged having reviewed the claims file.  It was 
indicated that the veteran was attending Graduate Theological 
Union in Berkeley.  He indicated that his last steady 
employment was as an ROTC instructor in 1995, and that he had 
also worked thereafter as a substitute teacher.  He was 
disappointed in not obtaining teaching positions that he 
desired.  The veteran reported symptoms which included 
intermittent depression, frustration, and anger.  He also 
noted a low energy level, difficulty with concentration, and 
some initial insomnia.  The diagnosis included PTSD and 
bipolar disorder.  The bipolar disorder was said not to be 
related to the PTSD.  A GAF of 65 was assigned.

In May 1997, the veteran's 30 percent rating evaluation for 
his service-connected PTSD was continued.

VA outpatient treatment records dated from January 1997 to 
June 1997 show that he continued to be followed for symptoms 
associated with PTSD, bipolar disorder, major depressive 
disorder, and narcissistic personality disorder.  He reported 
symptoms which included decreased mood, irritability, anger, 
loneliness, isolation, looseness of thought, and limited 
insight and judgment.  It was indicated that there were no 
suicidal or homicidal ideations.

In August 1997, the veteran presented testimony during a 
videoconference hearing over which the undersigned Board 
Member presided.  He reported that he experienced anger, 
severe depression, intrusive thoughts, anxiety, and sleep 
disturbance.  He had not held a job since November 1995 
wherein he started a Junior ROTC for a local high school.  
Since then, he had worked as a substitute teacher within the 
school district for junior high and high school classes.  He 
had been on a substitution list because he had a good 
relationship with the superintendent.  Even this teaching was 
stressful to him.  He had a daily routine of reading a 
spiritual book and drinking coffee, and that without this 
routine, he could not function that day.  He had had suicidal 
thoughts in the past.  In the past, he had had homicidal 
thoughts.  He had had approximately seven failed personal 
relationships since his failed marriage in 1982, and he 
didn't think he could currently maintain any type of 
relationship.  His last hospitalization for PTSD was in 
September 1989.  He was contemplating entering a Ph.D. 
program but he was not currently enrolled in any.  He was not 
satisfied with his examiner at the Sacramento, California, 
Medical Center, during a recent examination.

This matter was before the Board in May 1998, wherein the 
case was remanded for additional development.  The veteran 
was to be scheduled for a VA psychiatric examination for the 
purpose of ascertaining the nature and extent of severity of 
his PTSD.  The examiner was directed to specify whether he 
exhibited symptoms associated with any other psychiatric 
disorders, and if so, whether such a disorder was causally or 
etiologically related to PTSD.  The examiner was also to 
identify all of the symptoms or manifestations of PTSD.

VA outpatient treatment records dated from June 1996 to 
November 1998 show that the veteran continued to be followed 
for symptoms associated with PTSD, bipolar disorder, major 
depressive disorder, and narcissistic personality disorder.  
He reported symptoms which included decreased mood, 
irritability, anger, loneliness, isolation, looseness of 
thought, and limited insight and judgment.  It was indicated 
that there were no suicidal or homicidal ideations.

Private medical records dated from July 1993 to July 1998, 
show that the veteran continued to be treated for bipolar 
disorder, depression and PTSD.  Quarterly assessments of his 
disability reveal recent and remote memory within normal 
limits; questionable judgment or impulse control; mood which 
varied from depressed to anxious to hostile; and affect which 
ranged from labile to agitated to sad.  The prognoses were 
fair to good in all instances.

A letter dated in November 1998 shows that the veteran had 
been treated since November 1989 for symptoms associated with 
self-imposed stress and depression.  It was indicated that 
since then, his primary concern had been his ongoing 
struggles with anxiety, depression, inability to focus, 
fatigue, and uncertainty.

The veteran submitted letters which show his unsuccessful 
attempts to qualify for certain levels of employment.  A 
letter from the Crew Leader, Veterans Employment 
Representative, of the Employment Development Department 
dated in May 1998, shows that he was participating in data 
entry input job training.  It was indicated that after 
several weeks of training, he had not progressed past the 
level normally expected during the initial 2 to 3 days on the 
job.  He was said to have demonstrated difficulty in his 
ability to plan and organize his time preparing for arriving 
to work on time.  He was often observed to be in a "trance-
like" state in front of his computer screen.  It was noted 
that, at times, he would not accept offers of help from 
others, and that he would be testy when given constructive 
criticism.

A letter dated in June 1998 from the on-site supervisor of 
Kelley Services, shows that the veteran attempted to qualify 
as an evaluator on two occasions but was unable to do so.

A private medical record dated in August 1998 shows that the 
veteran was diagnosed with PTSD, bipolar disorder, and 
avoidant personality traits.  The combined GAF was said to be 
45.





Records from the Social Security Administration dated in 
September 1998 show that the veteran was determined to be 
disabled for the purposes of disability insurance benefits.  
It was determined that hi psychiatric and physical 
impairments severely inhibited his ability to perform basic 
work activities and caused significant vocationally relevant 
functional limitations.

The veteran underwent a VA examination in February 1999.  He 
reported symptoms which included depression, anger, 
irritability, impulsivity, intrusive thoughts, and tangential 
thoughts.  He also noted trouble sleeping, recent obsessive-
compulsive activity, such as with hand-written notes.  The 
examiner indicated that he appeared primed to the terminology 
regarding intrusive thought and flashbacks, but to relate 
them to situations unrelated to war or PTSD.  He was said to 
have distressing thoughts one to two times per month.  He 
indicated that the frequency increased in proportion to his 
involvement with a project to reconnect with members of his 
unit.  

It was noted that sleep difficulty, irritability, and 
outbursts were likely related to PTSD and other personality 
factors.  A somewhat exaggerated startle response was noted.  
He noted some personality disorder symptoms, as well as his 
PTSD symptoms.  He also appeared to have some instability and 
intensity in interpersonal relationships with a tendency to 
idolize and devalue.  He appeared to have an unstable image.  
He reported recurrent suicidal thoughts.  

A tendency to feel entitled and excessively focused on 
himself was also noted.  The diagnosis was PTSD, bipolar II 
disorder, alcohol dependency, and polysubstance dependence.  
A GAF of 67 due to PTSD was provided.  It was noted that his 
level of functioning could be lower as a result of his 
personality factors.

An addendum to the aforementioned February 1999 VA 
examination report was submitted by the examiner in October 
1999.  It was indicated that it was felt the PTSD was not a 
causal factor of bipolar disorder.  

The examiner noted that it would not be unexpected that 
internal or external stress might contribute to an 
exacerbation of symptoms related to such disorders as 
bipolar, but that the current PTSD symptoms appeared 
relatively mild and, therefore, to have little current effect 
on bipolar symptoms in the past.  It was concluded that the 
GAF of 67 remained due to PTSD symptoms with no association 
seen between PTSD and the bipolar symptoms.  

The veteran underwent a VA examination in March 2000.  The 
examiner indicated that the claims folder was not available 
for review in conjunction with the examination.  The examiner 
noted that the veteran had a normal speech pattern and a 
medium activity level with good eye contact.  He was said to 
appear somewhat anxious and somewhat serious and constricted 
in his affect which was otherwise appropriate in content.  He 
was somewhat resistant and challenging at times with somewhat 
obsessive manner of relating in a controlling style.  He was 
somewhat intrusive at times with attempts at domination.  

He was overly detailed and particular in his manner and was 
productive and spontaneous in speech.  He was said to have 
wanted to read word-for-word a page of two notes that he 
brought with him and had difficulty being prevented from 
doing so.  He was oriented times three, knew the names of the 
president and vice president, the city and building in which 
he was located, and was able to repeat three items upon 
immediate recall and two items upon delay with an intervening 
task.  He denied ideas of reference and denied feeling 
followed or that people were out to get him except for 
himself.  He was evasive, but acknowledged no particular 
hallucinations.  

The examiner summarized that the veteran appeared to continue 
with symptoms of PTSD as well as personality disorder 
factors.  He appeared to have ongoing anxieties about 
finances in particular and appeared to have an obsessive 
nature.  The diagnosis was PTSD, alcohol dependence in 
remission, and polysubstance abuse in remission.  A GAF of 65 
due to symptoms of PTSD was assigned.  

It was noted that he would appear to have some loss of 
reliability and productivity at work due to symptoms of PTSD, 
but that his level of functioning would be lowered in a 
number of areas further due to bipolar disorder.

A VA examination report dated on June 2, 2000 shows that the 
examiner indicated that he had reviewed the veteran's record 
prior to conducting the examination.  The veteran reported 
that he had been unable to work since 1998 because of being 
almost constantly in a state of high crisis, anxiety, and 
episodes in which he was unable to think, focus, concentrate 
or conclude tasks.  He indicated that his most recent 
hospitalization was in 1989.  

He indicated that he had been depressed ever since service 
and that he now felt upset, miserable, depressed, 
incompetent, harassed, paranoid, and non-functioning at 
times.  He described symptoms associated with bipolar 
disorder, to include an inability to focus, tangentiality, 
insomnia, flight of ideas, and alleged grandiosity, which 
occurred periodically and which was only partially controlled 
by medications.  He indicated that he had a new fiancée, but 
that she would find him intolerable when he was out of 
control.  He indicated that at times, when there was speeding 
up of his thoughts, he would go on spending sprees and lose 
contact with reality.  He indicated that he did not 
hallucinate but that he lived in a different world.  He 
indicated that at times he would become profoundly depressed 
and would contemplate suicide.  

It was also noted that he had symptoms associated with PTSD 
which included severe flashbacks; severe intrusive thoughts; 
severe hypervigilance during times of the day and night; 
severe periods of upset following triggers such as sites and 
sounds; severe intermittent, episodic and periodic 
depression; and severe psychophysiological hyperactivity and 
responsiveness when we would wake from a nightmare.  He also 
noted rather milder insomnia and sleep disturbance.  He noted 
that he relates only to war issues precluding him much in the 
way of life outside his military and trauma preoccupation.  
He also reported marked mood swings, which was apparently 
witnessed by the examiner during the examination.  


The examiner commented that the veteran demonstrated all the 
classical symptoms of PTSD during the hour with startle 
reactions, hypervigilance, paranoia, and marked mood 
volatility.  He remained oriented times three, but was too 
impatient to test memory adequately and to determine his 
judgment and understanding of abstract sayings and proverbs.  
There was an obsessive, ruminative quality to his thoughts 
and a tangential inappropriate flare.  His affect was said to 
be constricted or flattened at times, and when he would 
become depressed, it was as if he were in another emotional 
world without feeling.  The diagnosis was PTSD, in addition 
to bipolar disorder treated by medication.  

It was noted that it appeared highly probable that the PTSD 
was worsened or exacerbated by the bipolar disorder.  There 
was found to be clear incremental aggravation.  It was not 
felt that the bipolar disorder caused the PTSD, but that the 
symptoms of the bipolar or manic depressive disorder worsened 
significantly the PTSD symptoms.  There was no current major 
diagnosis of drug dependence.  A GAF of 55 was assigned.  The 
examiner concluded that a worsened condition of PTSD was 
confirmed.  He indicated that the veteran was considered 
unemployable currently and unlikely to be able to work in the 
future.  His interpersonal relations were also said to be 
massively compromised by his psychiatric condition.

In July 2000, the VA examiner who conducted the June 2000 
examination provided an addendum to the foregoing examination 
report.  The examiner concluded that the PTSD did cause an 
incremental aggravation worsening of the bipolar disorder.  
This aggravation was considered to be approximately 15 
percent.  He specifically noted that the PTSD did make the 
bipolar disorder worse, and that the bipolar disorder also 
made the PTSD worse.  In re-evaluation, he determined that 
the veteran's GAF more appropriately should have been 48, 
with 55 being the highest level achieved by the veteran in 
the prior twelve months when he might have been functioning 
optimally.


By rating action dated in October 2000, the veteran's 30 
percent rating evaluation for the service-connected PTSD was 
increased to 50 percent, effective January 18, 1996.  It was 
noted that the 15 percent incremental aggravation of the 
bipolar disorder was considered in the increase.


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The veteran has been afforded numerous comprehensive and 
contemporaneous VA examinations.  The RO has obtained and 
associated with the claims file a significant quantity of VA 
medical treatment records.

The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the issue on 
appeal.  See VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A(d)).  
It is well to note at this time that the veteran's claim has 
been remanded once to the RO for further development and such 
development has been completed to the extent possible.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand of the veteran's claim to the RO for 
adjudication under the new law would only serve to further 
delay resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


I.  Entitlement to an evaluation in 
excess of 30 percent for PTSD from 
September 10, 1993 to January 17, 1996.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  However, these 
statements must be viewed in conjunction with the objective 
medical evidence.  

In this regard, during the medical evidence of record from 
September 1993 to January 1996 shows that the veteran 
reported symptoms which included decreased mood, increased 
anxiety, restlessness, fatigue, and sleep problems.  


The VA outpatient treatment records during that time show 
that he had been referred to an anger management group, and 
thereafter had reported improvement with anger, a more stable 
mood, less irritability and improved sleep.  He also 
indicated that he had been considering attending graduate 
school.

The June 1994 VA examination report showed that he reported 
sleep disturbances, intrusive thoughts, and depression.  The 
examiner determined that there was mild difficulty in social 
and occupational functioning on the basis of PTSD and 
assigned a GAF of 70 which is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

The quarterly assessments of private social 
workers/therapists dated from February 1993 to April 1997 
show diagnoses of depression and PTSD with fair to good 
prognosis.

The medical evidence of record prior to January 17, 1996, did 
not reveal findings, which satisfy the criteria for greater 
occupational and social impairment under the rating criteria 
set forth above effective prior to November 7, 1996.  The 
Board notes in passing that only the previous criteria for 
the evaluation period in question may be applied, as the 
revised criteria cannot be applied prior to their effective 
date.  DeSousa v. Gober, 10 Vet. App. 561 (1997); McKay v. 
Brown, 9 Vet. App. 183, 187 (1996), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).

Under the former rating criteria, 38 C.F.R. § 4.132, 
Diagnostic Code 9411, the Board finds that a disability 
rating greater than 30 percent for the period dating from 
September 10, 1993 to January 17, 1996, is not warranted.  
The veteran had demonstrated symptoms which included 
decreased mood, increased anxiety, restlessness, fatigue, and 
sleep problems, however, he had also reported improvement in 
his symptoms and that he had been considering graduate 
school.  



The evidence of record shows a mild disability that warrants 
no more than the assigned 30 percent evaluation.  There is no 
evidence demonstrating that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people prior to January 17, 1996, was considerably 
impaired.  

His ability to establish or maintain effective or favorable 
relationships with people was not shown to be considerably 
impaired, and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were not so 
reduced as to result in considerable industrial impairment. 

His psychoneurotic symptoms had not been shown to be of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  His psychiatric 
disorder was not specifically determined not to be in and of 
itself a demonstrable hindrance to obtaining or retaining 
employment.  Additionally, it was not shown that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, accompanied by totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  As such, 
the Board concludes that the preponderance of the evidence is 
against the assignment of a disability rating in excess of 30 
percent for the period prior to January 17, 1996, pursuant to 
the regulations in effect prior to November 7, 1996.

Taking into consideration all of the available information 
and the criteria set forth in the Schedule, it is the finding 
of the Board a rating in excess of 30 percent for PTSD for 
the period dating from September 10, 1993 to January 17, 
1996, is not warranted.  The 30 percent rating is the highest 
rating warranted during the stated period.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment resulting from PTSD more nearly approximate the 
criteria for the next higher evaluation pursuant to 38 C.F.R. 
§ 4.7 (2000).  Additionally, the evidence is not in equipoise 
as to warrant consideration of the benefit of the doubt rule.  
38 C.F.R. § 4.3 (2000).


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
pertinent theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided and discussed 
the criteria for assignment of an extraschedular evaluation 
in light of the veteran's claim for an increased evaluation 
for his PTSD.  However, the RO did not grant entitlement to 
an increased evaluation for PTSD on this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1) (2000).

In the evaluation period under consideration, PTSD was at no 
time shown to have required frequent inpatient care, or to 
markedly interfere with employment.  It was characterized as 
no more than mild as the result of a VA special psychiatric 
examination, and at no time was shown to have rendered 
impractical the application of the regular schedular 
standards.  From September 10, 1993 to January 17, 1996, PTSD 
was adequately compensated by the 30 percent evaluation then 
in effect.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question for the evaluation period at issue.


II. Entitlement to an evaluation in 
excess of 50 percent for PTSD on and 
after January 18, 1996.

To summarize, the veteran maintains that the current 50 
percent rating evaluation does not accurately reflect the 
degree of disability that he experiences because of his 
service-connected PTSD.  The current medical evidence 
reflects that he still experiences persistent symptoms 
associated with PTSD, including flashbacks, nightmares, 
insomnia, depression, hypervigilance, and anxiety.  The 
record reflects that he has a history of suicidal and 
homicidal ideations.

The VA outpatient treatment records dated January 18, 1996, 
show that the veteran reported decreased mood, increased 
anxiety, irritability and difficulty focussing.  He also 
exhibited negativism, low self-worth, and depression.  He was 
given an assessment of bipolar affective disorder and 
seasonal affective disorder.

The VA examination report of January 1997 showed symptoms of 
depression, frustration, and anger, a low energy level, 
difficulty with concentration, and insomnia.  The diagnosis 
included PTSD and bipolar disorder, but the bipolar disorder 
was said not to be related to PTSD, thus a GAF of 65 was 
assigned.

The VA outpatient treatment records dated from June 1996 to 
November 1998 showed continued treatment for PTSD, bipolar 
disorder, major depressive disorder, and narcissistic 
personality disorder.  

The symptoms included decreased mood, irritability, anger, 
loneliness, isolation, looseness of thought, and limited 
insight and judgment.

The quarterly assessments of private examiners dated from 
April 1997 to July 1998, showed continued treatment for 
bipolar disorder, depression and PTSD, with questionable 
judgment or impulse control; depressed, anxious and hostile 
mood; and labile, agitated and sad moods.  The November 1998 
letter from a private therapist showed ongoing struggles with 
anxiety, depression, inability to focus, fatigue, and 
uncertainty.

The May 1998 letter which the veteran submitted showing his 
unsuccessful attempts to qualify for certain levels of 
employment suggested that after several weeks of training, he 
had not progressed past the level normally expected during 
the initial 2 to 3 days on the job.

A private medical record dated in August 1998 shows that the 
veteran was diagnosed with PTSD, bipolar disorder, and 
avoidant personality traits.  The combined GAF was said to be 
45, which suggests serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

The February 1999 VA examination report showed depression, 
anger, irritability, impulsivity, intrusive thoughts, 
tangential thoughts insomnia, recent obsessive-compulsive 
activity, intrusive thought, flashbacks, and suicidal 
ideations.  The diagnosis was PTSD, bipolar II disorder, 
alcohol dependency, and polysubstance dependence.  A GAF of 
67 due to PTSD was provided, as it was noted that his level 
of functioning could be lower as a result of his personality 
factors.  The February 1999 addendum added that it was felt 
PTSD was not a causal factor of bipolar disorder.  As such, 
it was concluded that the GAF of 67 remained due to PTSD 
symptoms with no association seen between the PTSD and the 
bipolar symptoms.  

The March 2000 VA examination suggested continued symptoms of 
PTSD as well as personality disorder factors.  A GAF of 65 
was assigned due to symptoms of PTSD, but it was noted that 
he would appear to have some loss of reliability and 
productivity at work due to symptoms of PTSD, but that his 
level of functioning would be lowered in a number of areas 
further due to bipolar disorder.

The June 2, 2000 VA examination revealed that the veteran 
demonstrated all the classic symptoms of PTSD to include 
startle reactions, hypervigilance, paranoia, and marked mood 
volatility.  It was established that a worsened condition of 
PTSD was confirmed, that the veteran was considered 
unemployable and unlikely to be able to work in the future, 
and that his interpersonal relations were massively 
compromised by his psychiatric disability.  Additionally, in 
his July 2000 addendum, the examiner who had concluded that 
PTSD caused an incremental aggravation worsening of the 
bipolar disorder, by approximately 15 percent, and that PTSD 
made the bipolar disorder worse, and that the bipolar 
disorder also made PTSD worse, suggested that the veteran's 
disability warranted a GAF rating of 48, which is defined as 
serious symptoms, or serious impairment in social, 
occupational, or school functioning.

In his August 1997 testimony, the veteran reiterated he 
experienced anger, severe depression, intrusive thoughts, 
anxiety, and sleep disturbance.  He indicated that he 
followed a daily ritual without which he could not function 
on a daily basis.  He also reported a history of suicidal and 
homicidal thoughts.  He asserted that he had not held a full 
time job since November 1995, and that he had experienced one 
failed marriage and a series of failed personal 
relationships.

In view of the persistence and severity of symptoms and 
findings associated with the service connected PTSD, it is 
the Board's judgment that PTSD results in a severely impaired 
ability to establish and maintain effective or favorable 
relationships with people and severe impairment in the 
ability to obtain or retain employment.  

Accordingly, a 70 percent rating is warranted under the 
rating criteria in effect prior to November 7, 1996, those 
criteria more favorable to the veteran as the revised 
criteria from the effective date do not provide a basis for 
the 70 percent evaluation.  The Board is of the opinion that 
the 70 percent evaluation should be effective January 18, 
1996, as the evidence of record prior to that date did not 
show symptoms of PTSD or bipolar disorder disabling to a 
severe degree.  The VA outpatient treatment record dated on 
January 18, 1996, and thereafter demonstrated psychiatric 
symptomatology disabling to at least a severe degree.

As the Board noted earlier, a VA examiner determined that the 
veteran was unemployable due to PTSD on June 2, 2000.  The 
Board's application of the previous criteria once again 
permits the grant of a 100 percent evaluation.  As of the 
June 2, 2000 VA examination, it appeared unlikely that the 
veteran could return to a structured environment as he was 
unable to withstand even the pressures of his life style of 
many years duration which had involved no meaningful social 
or industrial interaction.  His absence from the labor market 
and virtual social isolation of so many years standing had 
rendered him a poor candidate for even the most minimal kind 
of employment.  

The veteran is socially isolated, he suffers from disturbed 
thought and behavioral processes associated with almost all 
daily activities, and most of all, as of June 2, 2000, 
according to competent medical authority, he is demonstrably 
unable to work.  For the foregoing reasons, the Board 
concludes that the record supports a grant of a 100 percent 
evaluation for PTSD under the criteria effective prior to 
November 7, 1996.  Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.


The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
pertinent theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided and discussed 
the criteria for assignment of an extraschedular evaluation 
in light of the veteran's claim for an increased evaluation 
for his PTSD.  However, the RO did not grant entitlement to 
an increased evaluation for PTSD on this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1) (2000).

The service-connected PTSD has been reported to interfere 
with employment, however, this has been considered by the 
criteria of the 70 percent rating for the evaluation period 
from January 18 through June 1, 2000.  Additionally, during 
this evaluation period, the evidence showed that PTSD had not 
required frequent inpatient care, or that it had markedly 
interfered with employment beyond that contemplated in the 70 
percent evaluation granted.  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) during the evaluation 
period in question.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
from September 10, 1993 to January 17, 1996, is denied.

Entitlement to an increased evaluation of 70 percent, 
effective from January 18, 1996 through June 1, 2000 for PTSD 
with incremental aggravation of bipolar disorder by 15 
percent is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a 100 percent evaluation for PTSD effective 
from June 2, 2000 is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

By rating action dated in October 2000 the RO, in pertinent 
part, denied entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU).  In his February 2001 statement to 
the Board on the veteran's behalf, the service representative 
again argued for a TDIU.  The Board construes the 
representative's statement as a notice of disagreement with 
the RO's October 2000 denial of entitlement to a TDIU.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).

The Statement of the Case must be complete enough to allow 
the appellant to present written and/or oral arguments before 
the Board.  It must contain: (a) A summary of the evidence in 
the case relating to the issue or issues with which the 
appellant or representative has expressed disagreement; (b) A 
summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination; and (c) The 
determination of the agency of original jurisdiction on each 
issue and the reasons for each such determination with 
respect to which disagreement has been expressed.  38 C.F.R. 
§ 19.29 (2000).

Of course, the Board notes that the veteran has been granted 
a 100 percent schedular evaluation for his service-connected 
psychiatric disability; accordingly, consideration of a TDIU 
is to be addressed during the appeal period prior to the 
grant of the total schedular evaluation.

To accord the veteran due process of law, the case is 
remanded to the RO for further action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case with respect to its denial of 
October 2000 of entitlement to a TDIU.

The RO should advise the veteran of the 
requisite period of time within which to 
file a substantive appeal if he wishes 
appellate review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to accord the veteran due process of law.  No 
action is required of the veteran until he is notified by the 
RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

